Citation Nr: 1619037	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of venous thrombosis of the left leg prior to October 17, 2013 and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2011 the Veteran testified before the undersigned during a Board video conference hearing.  A transcript has been associated with the claims file.  In April 2011 the issue was remanded by the Board for further development.

In a November 2009 rating action, the RO increased the Veteran's disability rating from noncompensable to 10 percent disabling, effective September 13, 2005.  The RO again raised the Veteran's evaluation to 20 percent, effective October 17, 2013, in a July 2014 rating decision.  Since these increases do not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  From September 13, 2005 to October 16, 2013, the Veteran's residuals of venous thrombosis of the left leg, diagnosed as post-phlebitic syndrome, were manifested by intermittent edema and pain after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  The disorder was not shown to be manifested by persistent edema incompletely relieved by elevation.

2.  Since October 17, 2013, the Veteran's residuals of venous thrombosis of the left leg were manifested by persistent edema incompletely relieved by elevation.  The disorder was not shown to be manifested by persistent edema and stasis pigmentation or eczema, or with persistent ulceration.


CONCLUSION OF LAW

The criteria for an evaluation for residuals of venous thrombosis of the left leg in excess of 10 percent from September 13, 2005 to October 16, 2013 and in excess of 20 percent since October 17, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Code 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 


VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA notice in March and May 2006.  The case was last adjudicated in October 2013 and July 2014, and any defect as to timing of notice is harmless, non-prejudicial error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has indicated that all of his medical treatment is at the Birmingham VA Medical Center, and these records have been obtained and associated with the claims file.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including written statements and the testimony from his February 2011 Board hearing.  At the hearing, the issue was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

This case was remanded in April 2011 in order to obtain additional VA treatment records and a new VA examination.  VA treatment records were obtained and associated with the claims file, and a VA examination was conducted in October 2013, with all necessary findings included in the examination report.  The Board finds that there has been substantial compliance with the Board remand directives with regards to this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met with regard to the issue decided herein, all due process concerns have been satisfied, and the issue may be considered on the merits at this time.

II. Analysis

The Veteran contends that his service-connected residuals of venous thrombosis of the left leg warrant ratings higher than 10 percent prior to October 17, 2013 and higher than 20 percent after October 17, 2013.  The Veteran submitted the claim on appeal for an increased rating in January 2006.

The Veteran testified at a Board hearing in February 2011 that he had swelling and pain, and that he took pain medication and wore a support stocking to treat his leg.  Board Hearing Transcript 4-5.  He stated that he has fallen approximately 10 times in the past several years due to his leg, that it makes shopping more difficult, and that he can not stand for more than 10 minutes at a time.  Id. at 7, 9.  He stated that he has not had any hospitalizations.  Id. at 8.  In a May 2005 correspondence, the Veteran stated that his leg swells on a daily basis and that he can only stand for approximately 5 minutes before his leg begins to ache.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).  When a question arises as to which of two ratings apply, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.



In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Staged ratings may also be appropriate at different times during the appeal period as indicated by fluctuations in symptoms and manifestations.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's evaluation has been "staged," with the assignment of a 10 percent rating from September 13, 2005 to October 16, 2013, and 20 percent from October 17, 2013 to the present.

The Veteran's residuals of venous thrombosis of the left leg are rated under Diagnostic Code 7121, for post-phlebitic syndrome of any etiology.  38 C.F.R. § 4.104, Diagnostic Code 7121.  This Diagnostic Code provides a 10 percent rating for intermittent edema of the extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; a 20 percent rating for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; and a 40 percent rating for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.

The Veteran's VA treatment records show occasional complaints related to his left leg since September 2005.  On September 13, 2005, the Veteran reported occasional swelling and pain after extended use in his left leg.  In July 2006 it was found that the Veteran required support hose that went to the thigh for his post-phlebitic syndrome.  It was noted in February 2007 that the Veteran gets edema in his leg and needs support stockings.  In May 2007 the Veteran reporting increasing pain and swelling in his left knee for the last couple weeks, and it was noted that he was still having swelling in the leg.  Physical examination of his post-phlebitis lower extremity found normal pulses, crepitus in the left knee, minimal effusion, and no excessive warmth or erythema.  A May 2007 physical therapy consultation noted that the Veteran was shown the proper use of Jobst stockings.  In October 2007 he reported that the swelling had continued and that the stockings were helping some, and in February and August 2008 he reported having edema by the end of the day.  A May 2009 examination found no edema in the lower extremities, and peripheral pulses were normal.  It was noted that he wore a compression stocking on his left leg.  August 2009, August 2010, January 2010, and January 2011 examinations found no edema in the lower extremities.

The Veteran attended a VA examination in March 2006.  He reported that in 1976 he had a thrombosis of the distal saphenous vein, just above the ankle, that required a stripping procedure, and that he had no problems since then.  He had no other varicose veins, edema, cyanosis, induration, or ulceration.  Physical examination found no clubbing, cyanosis, tenderness, or edema.  There were good pedal pulses.  The examiner found no sign of any chronic venous insufficiency and noted no significant residual.

The Veteran next attended a VA examination in May 2009.  He reported that he has swelling in his left lower leg which has been progressively worse since the initial 1976 injury.  He reported having discomfort in his leg if he walks for more than a few minutes and that he needs to wear thigh-high compression hose to prevent swelling, but that without it he has swelling and increased pain.  He reported that it hurt all the time unless it was elevated or at rest, and that it prevented him from working.  On physical examination, it was noted that he walked with an antalgic gait and reported some regional tenderness.  After removing his compression hose, there was no obvious swelling.  He was diagnosed with postphlebitic syndrome in the left lower extremity with mild to moderate functional loss due to pain.

The Veteran also attended a VA examination on October 17, 2013.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  She reported that the Veteran's prior complaints, as they were summarized by the May 2009 VA examiner, were still current according to the Veteran.  Physical examination found asymptomatic palpable varicose veins, asymptomatic visible varicose veins, aching and fatigue after prolonged standing or walking, symptoms relieved by elevation of extremity, persistent edema, and persistent edema that was incompletely relieved by elevation of extremity.  He was diagnosed with post-phlebitic syndrome.  The examiner stated that the Veteran's conditions would not interfere with sedentary labor.
After reviewing all the evidence of record, the Board finds that no higher ratings than the those currently assigned-10 percent prior to October 17, 2013 and 20 percent after October 17, 2013-are warranted.

For the period prior to October 17, 2013, the evidence must show that the Veteran had persistent edema, incompletely relieved by elevation of the extremity, in order to warrant the assignment of a 20 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7121.  The evidence of record, however, shows that the Veteran did not have persistent edema during this period.  In September 2005, the Veteran reported "occasional" swelling, and in May 2007 examination found minimal effusion and no erythema.  In August 2008, he reported that he had swelling at the end of the day, and physical examinations in May 2009, August 2009, August 2010, January 2010, and January 2011 found no edema in the lower extremities.  The Veteran's March 2006 VA examination found no edema or other residuals, and at the May 2009 examination, there was no obvious swelling after removing his compression hose.  The Veteran testified in February 2011 that his leg swells "most of the time," but that it is eased with the use of compression hose.  There is no other medical evidence prior to October 17, 2013 which shows that the Veteran had persistent edema; all of the medical evidence from this period shows that the Veteran had intermittent edema which was relieved with elevation and the use of compression hose, and as such a 10 percent rating, and no higher, is warranted.  Id.

The October 17, 2013 VA examination provides the earliest medical evidence that the Veteran had persistent edema that is incompletely relieved by elevation of the extremity.  The Board therefore finds that the effective date of October 17, 2013 is the appropriate effective date for the assignment of an increased 20 percent rating.  There is no evidence, however, showing that any higher rating than 20 percent is warranted.  For a 40 percent rating, the evidence must show persistent edema and stasis pigmentation or eczema.  Id.  The Veteran has not been shown to have stasis pigmentation or eczema at any time during the appeal, nor has he asserted that he has had these symptoms.  As the presence of stasis pigmentation or eczema is the primary criterion differentiating a 20 percent rating from a 40 percent rating, the Veteran's persistent edema cannot be found to more nearly approximate the criteria for a 40 percent rating.  38 C.F.R. § 4.7.  In the absence of stasis pigmentation or eczema, a 40 percent rating cannot be assigned.

The Board has considered the Veteran's lay statements, but finds them to be consistent with the medical evidence of record and the symptoms listed within the rating criteria.  The Veteran has not asserted any symptomatology which would warrant ratings higher than those now assigned.

The Board has also considered whether any alternate Diagnostic Code could be applied which would afford the Veteran a higher evaluation.  The Veteran's disability has, however, been very clearly diagnosed as a type of post-phlebitic syndrome, and this syndrome is specifically listed in the Rating Schedule.  His primary symptoms associated with this disorder are swelling, pain, and fatigue in the left leg.  38 C.F.R. § 4.104, Diagnostic Code 7121.  These are precisely the symptoms included in the rating criteria for post-phlebitic syndrome, and there is no indication that any other Diagnostic Code would be warranted or appropriate.

The Board also notes that the effective date of October 17, 2013, is appropriate for the date assigned for the increase from a noncompensable disability rating to a 10 percent rating.  38 C.F.R. § 3.400(o)(2) (2015) states that the effective date for disability compensation is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim."  The Veteran submitted his claim for an increased rating for residuals of venous thrombosis of the left leg in January 2006.  The Veteran's VA treatment records showed that he complained of occasional swelling and pain in his left leg on September 13, 2005.  There were no other complaints related to increased symptomatology in the left leg prior to this date.  As the increase in symptomatology, documented as occurring on September 13, 2005, occurred within the 1 year period prior to the Veteran's claim, this effective date was correctly assigned.  38 C.F.R. § 3.400(o)(2).

In sum, the Veteran has been shown to have intermittent edema with pain and fatigue after exertion since September 13, 2005, and persistent edema, with no evidence of stasis pigmentation or eczema, since October 17, 2013.  Therefore, the assignment of ratings higher than 10 percent from September 13, 2005 to October 16, 2013 and higher than 20 percent since October 17, 2013 is not warranted.  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

III. Extraschedular Consideration

The Board has also considered whether the Veteran's venous thrombosis of the left leg warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms include swelling, pain, fatigue after standing or walking, and the necessity of wearing compression hosiery.  Such symptoms are precisely the type of impairment which are to be expected with a post-phlebitic syndrome such as the Veteran's residuals of venous thrombosis, and are therefore already contemplated by the Rating Schedule.  There is no evidence of any symptoms outside of the norm for this disability or which are not specifically listed in 38 C.F.R. § 4.104, Diagnostic Code 7121.  The Veteran was not hospitalized at any time during the period currently being decided.  The Veteran has asserted that he has been unable to work due to his left leg disability, and therefore the question of whether a TDIU is warranted is being separately considered in the remand below.  


There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, referral for the assignment of extraschedular disability rating is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of venous thrombosis of the left leg prior to October 17, 2013, and in excess of 20 percent thereafter, is denied.


REMAND

The Veteran has also asserted that he has been unable to maintain gainful employment due to his service-connected disabilities.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board found that the claim of entitlement to a TDIU was part of the Veteran's increased rating claim, and remanded the issue in April 2011, in part to provide the Veteran with a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.

The April 2011 Board remand specifically requested that the VA examiner "elicit from the Veteran and record for clinical purposes a full work and educational history" and then provide an opinion on whether "the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience" with "an explanation of the bases for the opinion."

The Veteran was afforded a VA examination in October 2013.  The examiner noted the Veteran's service-connected disabilities and that the Veteran had not worked since 1979.  She stated that the Veteran was medically capable of sedentary labor.

The Board finds that the October 2013 VA examination report has not substantially complied with the instructions in the April 2011 Board remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The examiner did not actually discuss the Veteran's other service-connected disabilities, the Veteran's educational background, or how his background would affect his ability to maintain substantially gainful employment.  The examiner provided absolutely no rationale or explanation for her finding.  The Board therefore remands this issue in order to obtain an adequate opinion on this question.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate VA examination, to include a social survey, administered by a social worker, if such is deemed appropriate, to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  

The claims file and a complete copy of this remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.


Based on a review of the case and the claims file, the VA examiner must evaluate the impact of each of the Veteran's service-connected disabilities on his ability to function in an industrial setting.  The examiner must specifically discuss the Veteran's education level and his prior work experience and whether, in light of this background, his service-connected disabilities alone would preclude him from securing and following substantially gainful employment.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

2.  After the above development has been completed, the AOJ must then readjudicate the claim.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


